Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 08/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. PAT 10,645,624 B2 and U.S. PAT 9,986,477 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 46-53, 56-65 renumbered as 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts
on record were overcome and the claims are allowed for the reasons set forth in
applicant's amendments and remarks filed on 08/23/2022.
Regarding independent claims 46, 53, and 58, the primary art of record, Jongren (US 9,264,120 B2) discloses reporting a channel quality indicator (CQI) index for an orthogonal frequency-division multiple access (OFDMA) frequency band (e.g. wireless terminal WT determining the channel quality indicator (CQI) for each CSI-RS resource within the set, based on the transmission rank determined for that CSI-RS resource. Jongren also discloses using OFDM in the downlink clearly anticipate logic to derive a channel quality indicator (CQI) index for a frequency band of an orthogonal frequency-division multiple access (OFDMA) wireless communication system, see at least, col 13, lines 65-67 and col. 2, lines 44-54). Jongren further discloses transmitting the CQI index over a wireless uplink channel (e.g. a channel quality indicator (CQI) for each CSI-RS resource within the set are determined based on the transmission rank determined for that CSI-RS resource and feedback to eNB is generated to include the CQI determined for each CSI-RS resource within the set clearly anticipate a transmitter to transmit the C QI index over a wireless uplink channel, see at least col 7, lines 63-67 and col 8, lines 1-5). Other prior art, such that Seo et al. (US 20130083719 A1) discloses deriving the CQI index based on a channel state information interference measurement (CSI-IM) resource (e.g. deriving the CQI index based on CSI reference signal interference measurement, see at least para 76-79). Other, such as Sayana et al. (US 20140010126 A1) discloses transmitting a CSI feedback report to a serving cell comprises for time division duplex, configuring at least one periodic CSI process with a CSI reference source defined by a single downlink subframe.
However, the cited prior arts of record, taken alone or in any combination, fail to anticipate, teach, disclose or suggest the limitations “a circuitry coupled to a radio frequency (RF) receiver, the circuitry to derive a channel quality indicator (CQI) index for a frequency band of an orthogonal frequency-division multiple access (OFDMA) wireless communication system, the circuitry to derive the CQI index based on a channel state information (CSI) reference resource of a shared wireless downlink channel, a first three orthogonal frequency-division multiplexing (OFDM) symbols of the CSI reference resource to be occupied by control signals; and an RF transmitter coupled to the circuitry, the RF transmitter to transmit electromagnetic signals representing the CQI index on a wireless uplink channel” in combination with the remaining limitations of the amended claims.
These references, taken alone or in combination, are deficient in showing the applicant's claimed invention. Therefore, the prior arts of record fail to anticipate, teach, disclose or suggest all elements of the claimed invention.
Dependent claims 47-52, 56-57, 59-65 depending on independent claims 46, 53, and 58, respectively, directly or indirectly, are considered allowable on the basis as the
independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466